Citation Nr: 0310430	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to a service-connected anxiety disorder. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Jackson, Mississippi.  


REMAND

The veteran essentially claims he suffers from coronary 
artery disease as a result of his service-connected anxiety 
disorder.  He claims that his anxiety disorder either caused 
or aggravated his coronary artery disease.  The veteran also 
claims that he is unable to work due to his service-connected 
disabilities.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  In addition, a disability which 
is proximately due to or the result of another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2002).  When aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Id; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence in this case indicates that the veteran suffers 
from coronary artery disease which may have been caused or 
aggravated by his service-connected anxiety disorder.  In 
this regard, S. Todd Lawson, M.D., stated in an August 2000 
letter that "it could be accurately stated that [the 
veteran's] heart condition and subsequent bypass surgery were 
at least as likely as not caused by or secondary to his 
service connected disability, anxiety.  At this point it may 
certainly be a risk factor in his disease, however, this is 
unknown."   In a March 2001 letter, Giorgio M. Aru, M.D., 
stated that it was possible that the veteran may have 
developed coronary artery disease as a result of excessive 
anxiety.  In addition to these opinions, the veteran 
submitted articles from the Mayo Clinic and the American 
Heart Association which indicate that anxiety is a risk 
factor for developing coronary artery disease.  

However, several medical professionals disagree that the 
veteran's anxiety disorder caused his coronary artery 
disease.  At a VA cardiology examination in July 1998, the 
examiner stated that the veteran's anxiety disorder did not 
cause his heart condition.  The examiner, however, did not 
state whether the veteran's anxiety aggravated his heart 
disease.  In September 2000, a VA examiner reviewed the 
claims file to determine whether there was a relationship 
between the veteran's coronary artery disease and his 
service-connected anxiety.  The examiner indicated that the 
issue of anxiety being related to the development of coronary 
artery disease was still in debate with no consensus of 
medical opinion.  The examiner then commented on Dr. Lawson's 
opinion which stated that the veteran's heart condition and 
subsequent bypass surgery were at least as likely as not 
caused by or secondary to his service-connected anxiety.  
According to the examiner, Dr. Lawson intended to say that 
the "[the veteran's] service connected anxiety was the least 
of the likely causes for his present heart condition and 
subsequent bypass surgery."  It appears that he based his 
reading of Dr. Lawson's statement on the other language in 
the letter which does appear to indicate that the VA 
examiner's interpretation may be correct.  However, it does 
not appear that an attempt was made to provide Dr. Lawson the 
opportunity to clarify his own opinion.  Thus, based on the 
foregoing, the Board finds that the RO should afford Dr. 
Lawson an opportunity to clarify his opinion.  Then, the case 
should be referred back to the September 2000 VA examiner for 
review.  

The Board further notes that the claim of entitlement to a 
total disability evaluation based on individual 
unemployability is inextricably intertwined with the claim 
for service connection for coronary artery disease.  Since 
the veteran does not presently meet the percentage 
requirements for a total disability rating, any grant of 
service connection for a heart condition may bear 
significantly on his TDIU claim.  See Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (TDIU claim predicated on a 
particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this remand have been met.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact S. Todd Lawson, 
M.D. and request that he clarify his 
August 2000 opinion.  The RO should 
provide Dr. Lawson with a copy of the 
letter and ask whether his statement 
contained in that letter that "it could 
be accurately stated that [the veteran's] 
heart condition and subsequent bypass 
surgery were at least as likely as not 
caused by or secondary to his service 
connected disability, anxiety" is 
accurate.  Dr. Lawson is requested to 
provide a rationale supported by relevant 
medical principles and facts underlying 
his opinion.

2.  The case should then be referred back 
to the VA examiner who reviewed the 
veteran's claims folder to determine 
whether the veteran's coronary artery 
disease was either caused or aggravated 
by his service-connected anxiety 
disorder.  The claims folder, including a 
copy of this remand, should be provided 
to the examiner for his or her review.  
Following review of the veteran's claims 
folder, the examiner should specifically 
address whether it is at least as likely 
as not (50 percent likelihood or greater) 
that the veteran's coronary artery 
disease: 

(a) is causally or etiologically related 
to his service-connected anxiety 
disorder; or 

(b) has been aggravated by his service-
connected anxiety disorder.  If 
aggravation is found, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.  

(c) The examiner should also comment on 
the extent that the veteran's coronary 
artery disease impacts his ability to 
secure and maintain employment.  

The examiner should attempt to reconcile 
the conflicting opinions contained in the 
medical evidence discussed above.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
Any further action to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000 which is deemed necessary should be 
accomplished. 

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for coronary artery 
disease as secondary to a service-
connected anxiety disorder, as well as 
his claim of entitlement to a total 
disability evaluation based on individual 
unemployability.  

5.  If either benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on each matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



